Exhibit 10.19

ViroPharma Board Compensation Policy

Directors that are non-executive officers of ViroPharma, and directors that are
not affiliated with a person or entity that has been granted a contractual right
to appoint a director to the Board of Directors (“Eligible Directors”), shall
receive a cash retainer of $25,000 annually. The Chairman of the Board, if an
independent director as set forth in requirements of the Nasdaq Stock Market,
shall receive an additional annual retainer of $30,000. A lead independent
director shall receive an additional annual retainer of $10,000. The Audit
Committee Chairman shall receive an additional annual retainer of $5,000. The
Compensation Committee Chairman and Nominating and Governance Committee Chairman
shall receive an additional annual retainer of $5,000. Eligible Directors shall
receive $2,500 for each board meeting attended, provided that no payments shall
be made for teleconferences lasting less than one (1) hour, and $1,000 for each
committee meeting, plus travel expenses, for each board and committee meeting
that they attend.

Eligible Directors shall receive an option grant of 25,000 shares, vesting in
equal increments over 3 years, upon his or her initial election to the Board.
These directors also shall receive option grants once each year to purchase
15,000 shares of our common stock, vesting in full after one year from the date
of grant. In a director’s initial year of service, he or she will be entitled to
receive (1) the 25,000 share initial election grant, and (2) a pro-rata portion
of the 15,000 share annual grant.